                Case 1:20-cv-04651-SDG Document 55 Filed 11/23/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 L. LIN WOOD, JR.,                       )
                                         )
        Plaintiff,
                                         )
 v.                                      )           CIVIL ACTION FILE NO,
                                         )           1:20-cv-04651-SDG
 BRAD RAFFENSPERGER, in his              )
 official capacity as Secretary of State )
 of the State of Georgia, et al.,        )
                                         )
        Defendants.                      )
                                         )


                                   NOTICE OF SUBPOENA

               COMES NOW Plaintiff L. Lin Wood, Jr., by and through his undersigned

counsel of record, and pursuant to Federal Rule of Civil Procedure 45(a)(4), hereby

gives notice that the Subpoena to Produce Documents, Information, or Objects or to

Permit Inspection of Premises in a Civil Action attached hereto and incorporated

herein as Exhibit 1 shall be served on the following:


      • ATL HAWKS, LLC (DE), c/o Scott Wilkinson, Esq., as Executive Vice

               President and Chief Legal Officer of ATL HAWKS, LLC (DE) and State

               Farm Arena, 1 State Farm Drive, Atlanta, Georgia 30303.


{00584403. }
                Case 1:20-cv-04651-SDG Document 55 Filed 11/23/20 Page 2 of 4




               This 23rd day of November, 2020.

                                       SMITH & LISS, LLC

                                       /s/ Ray S. Smith, III
                                       RAY S. SMITH III
                                       Georgia Bar No. 662555
                                       rsmith@smithliss.com
                                       Counsel for Plaintiff

Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone 404-760-6006
Facsimile 404-760-0225




{00584403. }
                Case 1:20-cv-04651-SDG Document 55 Filed 11/23/20 Page 3 of 4




                                 CERTIFICATE OF SERVICE


               This is to certify that I have this day served the within and foregoing Notice

of Subpoena via electronic delivery and the Court’s CM/ECF filing and service

system, addressed as follows:


                                   Charlene S McGowan
                              Georgia Attorney General's Office
                                 Assistant Attorney General
                                   40 Capitol Square SW
                                     Atlanta, GA 30334
                                       404-656-3389
                               Email: cmcgowan@law.ga.gov

                                     Russell D. Willard
                                Attorney General's Office-Atl
                                     Department of Law
                                   40 Capitol Square, SW
                                     Atlanta, GA 30334
                                       404-656-3300
                                Email: rwillard@law.ga.gov

                                        Marc E. Elias
                                      Perkins Coie LLP
                                       700 13th St NW
                                           Ste 800
                                  Washington, DC 20005
                                        202-654-6200
                               Email: melias@perkinscoie.com




{00584403. }
                Case 1:20-cv-04651-SDG Document 55 Filed 11/23/20 Page 4 of 4




                                  Adam Martin Sparks
                                 Krevolin & Horst, LLC
                              One Atlantic Center, Ste 3250
                              1201 West Peachtree St., NW
                                   Atlanta, GA 30309
                                      404-888-9700
                              Email: sparks@khlawfirm.com

                                 Bryan Ludington Sells
                          The Law Office of Bryan L. Sells, LLC
                                     P.O. Box 5493
                               1226 Springdale Road, NE
                                Atlanta, GA 31107-0493
                                     404-480-4212
                            Email: bryan@bryansellslaw.com

               This 23rd day of November, 2020.




                                            /s/ Ray S. Smith, III
                                            RAY S. SMITH III
                                            Georgia Bar No. 662555
                                            rsmith@smithliss.com
                                            Counsel for Plaintiff
SMITH & LISS, LLC
Five Concourse Parkway
Suite 2600
Atlanta, Georgia 30328
Telephone 404-760-6006
Facsimile 404-760-0225


{00584403. }
